Motta v Kiesel (2020 NY Slip Op 00079)





Motta v Kiesel


2020 NY Slip Op 00079


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Friedman, J.P., Webber, Singh, Moulton, JJ.


10702 101040/17

[*1] Jacquelin Motta, Plaintiff-Appellant,
vActing Judge Diane Kiesel, etc., et al., Defendants-Respondents, Joseph Motta, et al., Defendants.


Jacquelin Motta, appellant pro se.
Letitia James, Attorney General, New York (David Lawrence III of counsel), for respondents.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered April 27, 2018, which denied plaintiff's motion to vacate orders, same court and Justice, entered January 17, 2018 and April 27, 2018, upon her default, granting the motions by defendants Acting Judge Diane Kiesel, Support Magistrate Kemp Reaves, Caroline Oppenheimer, Esq., Roger Feihi, Esq. (together, the State defendants), Larry Sheehan, Esq., Shari R. Gordon, Esq., and Stephanie N. Burke, Esq. to dismiss the complaint as against them, unanimously affirmed, without costs.
Plaintiff failed to demonstrate a meritorious cause of action against the State defendants, who are entitled to judicial or quasi-judicial immunity from liability for the actions that form the basis of plaintiff's claims against them (see generally Tarter v State of New York, 68 NY2d 511, 518 [1986]; Mosher-Simons v County of Allegany, 99 NY2d 214, 219-220 [2002]; CPLR 5015[a][1]).
Further, vacatur was properly denied as to defendant Sheehan, who was appointed by Supreme Court as receiver to sell the marital home, given that a "legal action filed against a receiver without leave of court cannot be maintained" (Guberman v Rudder, 85 AD3d 683, 684 [1st Dept 2011]).
On appeal, plaintiff does not address her claims against Gordon and Burke.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK